Exhibit 10.45

[AMENDMENT FOR U.S. FORMS OF PERFORMANCE SHARE AGREEMENTS]

POLYCOM, INC.

2004 EQUITY INCENTIVE PLAN

AMENDMENT TO PERFORMANCE SHARE AGREEMENT[S]

This Amendment (the “Amendment”) has been made this          day of October
2008, by Polycom, Inc. (the “Company”).

RECITALS

WHEREAS: The Company granted [INSERT NAME] (the “Employee”) [an award] [awards]
of Performance Shares on [INSERT DATE(S)] under the Company’s 2004 Equity
Incentive Plan (the “Plan”) and [a performance share agreement] [performance
share agreements] between the Company and the Employee (the “Performance Share
Agreement[s]”);

WHEREAS: The Company desires to amend the Performance Share Agreement[s] to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended;

NOW, THEREFORE, the Company hereby amends the Employee’s Performance Share
Agreement[s] to provide as follows:

AGREEMENT

Unless otherwise defined herein, initially capitalized terms shall have the same
meanings as defined in the Plan.

1. Change in Control. Subsections (a) and (c) of the definition of “Change in
Control” in Section 4(d)(i) of the Performance Share Agreement[s] are hereby
amended in their entirety to read as follows:

“(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the 1934
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the 1934 Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the total voting power represented by the Company’s then
outstanding voting securities;”

“(c) a change in the composition of the Board occurring within a one-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors;”

2. Committee Discretion. Section 5 of the Performance Share Agreement[s] is
hereby amended in its entirety to read as follows:

“The Committee, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the Performance Shares at any time,
subject to the terms of



--------------------------------------------------------------------------------

the Plan. If so accelerated, such Performance Shares will be considered as
having vested as of the date specified by the Committee. If the Committee, in
its discretion, accelerates the vesting of the balance, or some lesser portion
of the balance, of the Performance Shares, the payment of such accelerated
Performance Shares nevertheless shall be made at the same time or times as if
such Performance Shares had vested in accordance with the vesting schedule set
forth on the first page of this Agreement (whether or not the Employee remains
employed by the Company or by one of its Subsidiaries as of such date(s)).
Notwithstanding the foregoing, if the Committee, in its discretion, accelerates
the vesting of the balance, or some lesser portion of the balance, of the
Performance Shares in connection with the Employee’s Termination of Service
(other than due to death), the Performance Shares that vest on account of the
Employee’s Termination of Service will not be considered due or payable until
the Employee has a “separation from service” within the meaning of Section 409A.
In addition, if the Employee is a “specified employee” within the meaning of
Section 409A at the time of the Employee’s separation from service, then any
such accelerated Performance Shares otherwise payable within the six (6) month
period following the Employee’s separation from service instead will be paid on
the date that is six (6) months and one (1) day following the date of the
Employee’s separation from service, unless the Employee dies following his or
her separation from service, in which case, the accelerated Performance Shares
will be paid to the Employee’s estate as soon as practicable following his or
her death, subject to paragraph 9. Thereafter, such Performance Shares shall
continue to be paid in accordance with the vesting schedule set forth on the
first page of this Agreement. For purposes of this Agreement, “Section 409A”
means Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and
any final Treasury Regulations and other Internal Revenue Service guidance
thereunder, as each may be amended from time to time (“Section 409A”).”

3. Payment After Vesting. Section 6 of the Performance Share Agreement[s] is
hereby amended in its entirety to read as follows:

“Any Performance Shares that vest in accordance with paragraphs 3 through 4 will
be paid to the Employee (or in the event of the Employee’s death, to his or her
estate) as soon as practicable following the date of vesting, subject to
paragraph 9, but in no event later than the end of the calendar year that
includes the date of vesting. Notwithstanding the foregoing, if some or all of
the Performance Shares vest on account of the Employee’s Termination of Service
(other than due to death) in accordance with paragraphs 3 through 4, the
Performance Shares that vest on account of the Employee’s Termination of Service
will not be considered due or payable until the Employee has a “separation from
service” within the meaning of Section 409A. In addition, if the Employee is a
“specified employee” within the meaning of Section 409A at the time of the
Employee’s separation from service (other than due to death), then any
accelerated Performance Shares will be paid to the Employee no earlier than six
(6) months and one (1) day following the date of the Employee’s separation from
service unless the Employee dies following his or her separation from service,
in which case, the Performance Shares will be paid to the Employee’s estate as
soon as practicable following his or her death, subject to paragraph 9. Any
Performance Shares that vest in accordance with paragraph 5 will be paid to the
Employee (or in the event of the Employee’s death, to his or her estate) in
accordance with the provisions of such paragraph, subject to paragraph 9. For
each Performance Share that vests, the Employee will receive one Share.”

 

2



--------------------------------------------------------------------------------

4. Full Force and Effect. To the extent not expressly amended hereby, the
Performance Share Agreement[s] shall remain in full force and effect.

5. Entire Agreement. This Amendment and the Performance Share Agreement[s]
between the Employee and the Company, as amended, constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.

6. Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.

7. Governing Law. This Amendment shall be governed shall be governed by, and
construed in accordance with, the laws of the State of California, without
regard to principles of conflict of laws.

(Signature page follows)

 

POLYCOM, INC.

 

Signature

 

Print Name

 

Title

 

3